(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 VAN DE KAMP ET AL. v. GOLDSTEIN

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

  No. 07–854.      Argued November 5, 2008—Decided January 26, 2009
Respondent Goldstein was released from a California prison after he
  filed a successful federal habeas petition alleging that his murder
  conviction depended, in critical part, on the false testimony of a jail
  house informant (Fink), who had received reduced sentences for pro
  viding prosecutors with favorable testimony in other cases; that
  prosecutors knew, but failed to give his attorney, this potential im
  peachment information; and that, among other things, that failure
  had led to his erroneous conviction. Once released, Goldstein filed
  this suit under 42 U. S. C. §1983, asserting the prosecution violated
  its constitutional duty to communicate impeachment information, see
  Giglio v. United States, 405 U. S. 150, 154, due to the failure of peti
  tioners, supervisory prosecutors, to properly train or supervise prose
  cutors or to establish an information system containing potential im
  peachment material about informants. Claiming absolute immunity,
  petitioners asked the District Court to dismiss the complaint, but the
  court declined, finding that the conduct was “administrative,” not
  “prosecutorial,” and hence fell outside the scope of an absolute im
  munity claim. The Ninth Circuit, on interlocutory appeal, affirmed.
Held: Petitioners are entitled to absolute immunity in respect to Gold
 stein’s supervision, training, and information-system management
 claims. Pp. 3–12.
    (a) Prosecutors are absolutely immune from liability in §1983 suits
 brought against prosecutorial actions that are “intimately associated
 with the judicial phase of the criminal process,” Imbler v. Pachtman,
 424 U. S. 409, 428, 430, because of “concern that harassment by un
 founded litigation” could both “cause a deflection of the prosecutor’s
 energies from his public duties” and lead him to “shade his decisions
 instead of exercising the independence of judgment required by his
2                      VAN DE KAMP v. GOLDSTEIN

                                    Syllabus

    public trust,” id., at 423. However, absolute immunity may not apply
    when a prosecutor is not acting as “an officer of the court,” but is in
    stead engaged in, say, investigative or administrative tasks. Id., at
    431, n. 33. To decide whether absolute immunity attaches to a par
    ticular prosecutorial activity, one must take account of Imbler’s
    “functional” considerations. The fact that one constitutional duty in
    Imbler was positive (the duty to supply “information relevant to the
    defense”) rather than negative (the duty not to “use . . . perjured tes
    timony”) was not critical to the finding of absolute immunity. Pp. 3–
    6.
       (b) Although Goldstein challenges administrative procedures, they
    are procedures that are directly connected with a trial’s conduct. A
    prosecutor’s error in a specific criminal trial constitutes an essential
    element of the plaintiff’s claim. The obligations here are thus unlike
    administrative duties concerning, e.g., workplace hiring. Moreover,
    they necessarily require legal knowledge and the exercise of related
    discretion, e.g., in determining what information should be included
    in training, supervision, or information-system management. Given
    these features, absolute immunity must follow. Pp. 6–12.
         (1) Had Goldstein brought a suit directly attacking supervisory
    prosecutors’ actions related to an individual trial, instead of one in
    volving administration, all the prosecutors would have enjoyed abso
    lute immunity under Imbler. Their behavior, individually or sepa
    rately, would have involved “[p]reparation . . . for . . . trial,” 424 U. S.,
    at 431, n. 33, and would have been “intimately associated with the
    judicial phase of the criminal process,” id., at 430. The only differ
    ence between Imbler and the hypothetical, i.e., that a supervisor or
    colleague might be liable instead of the trial prosecutor, is not criti
    cal. Pp. 7–8.
         (2) Just as supervisory prosecutors are immune in a suit directly
    attacking their actions in an individual trial, they are immune here.
    The fact that the office’s general supervision and training methods
    are at issue is not a critical difference for present purposes. The rele
    vant management tasks concern how and when to make impeach
    ment information available at trial, and, thus, are directly connected
    with a prosecutor’s basic trial advocacy duties. In terms of Imbler’s
    functional concerns, a suit claiming that a supervisor made a mistake
    directly related to a particular trial and one claiming that a supervi
    sor trained and supervised inadequately seem very much alike. The
    type of “faulty training” claim here rests in part on a consequent er
    ror by an individual prosecutor in the midst of trial. If, as Imbler
    says, the threat of damages liability for such an error could lead a
    trial prosecutor to take account of that risk when making trial
    related decisions, so, too, could the threat of more widespread liabil
                     Cite as: 555 U. S. ____ (2009)                    3

                                Syllabus

  ity throughout the office lead both that prosecutor and other office
  prosecutors to take account of such a risk. Because better training or
  supervision might prevent most prosecutorial errors at trial, permis
  sion to bring suit here would grant criminal defendants permission to
  bring claims for other trial-related training or supervisory failings.
  Further, such suits could “pose substantial danger of liability even to
  the honest prosecutor.” Imbler, 425 U. S., at 425. And defending
  prosecutorial decisions, often years later, could impose “unique and
  intolerable burdens upon a prosecutor responsible annually for hun
  dreds of indictments and trials.” Id., at 425–426. Permitting this
  suit to go forward would also create practical anomalies. A trial
  prosecutor would remain immune for intentional misconduct, while
  her supervisor might be liable for negligent training or supervision.
  And the ease with which a plaintiff could restyle a complaint charg
  ing trial failure to one charging a training or supervision failure
  would eviscerate Imbler. Pp. 8–11.
       (3) The differences between an information management system
  and training or supervision do not require a different outcome, for the
  critical element of any information system is the information it con
  tains. Deciding what to include and what not to include is little dif
  ferent from making similar decisions regarding training, for it re
  quires knowledge of the law. Moreover, were this claim allowed, a
  court would have to review the office’s legal judgments, not simply
  about whether to have an information system but also about what
  kind of system is appropriate, and whether an appropriate system
  would have included Giglio-related information about one particular
  kind of informant. Such decisions—whether made before or during
  trial—are “intimately associated with the judicial phase of the crimi
  nal process,” Imbler, supra, at 430, and all Imbler’s functional consid
  erations apply. Pp. 11–12.
481 F. 3d 1170, reversed and remanded.

  BREYER, J., delivered the opinion for a unanimous Court.
                        Cite as: 555 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–854
                                   _________________


     JOHN VAN DE KAMP, ET AL., PETITIONERS v.

            THOMAS LEE GOLDSTEIN 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                               [January 26, 2009] 


   JUSTICE BREYER delivered the opinion of the Court.
   We here consider the scope of a prosecutor’s absolute
immunity from claims asserted under Rev. Stat. §1979, 42
U. S. C. §1983. See Imbler v. Pachtman, 424 U. S. 409
(1976). We ask whether that immunity extends to claims
that the prosecution failed to disclose impeachment mate
rial, see Giglio v. United States, 405 U. S. 150 (1972), due
to: (1) a failure properly to train prosecutors, (2) a failure
properly to supervise prosecutors, or (3) a failure to estab
lish an information system containing potential impeach
ment material about informants. We conclude that a
prosecutor’s absolute immunity extends to all these
claims.
                             I
   In 1998, respondent Thomas Goldstein (then a prisoner)
filed a habeas corpus action in the Federal District Court
for the Central District of California. He claimed that in
1980 he was convicted of murder; that his conviction
depended in critical part upon the testimony of Edward
Floyd Fink, a jailhouse informant; that Fink’s testimony
was unreliable, indeed false; that Fink had previously
2               VAN DE KAMP v. GOLDSTEIN

                     Opinion of the Court

received reduced sentences for providing prosecutors with
favorable testimony in other cases; that at least some
prosecutors in the Los Angeles County District Attorney’s
Office knew about the favorable treatment; that the office
had not provided Goldstein’s attorney with that informa
tion; and that, among other things, the prosecution’s
failure to provide Goldstein’s attorney with this potential
impeachment information had led to his erroneous convic
tion. Goldstein v. Long Beach, 481 F. 3d 1170, 1171–1172
(CA9 2007).
   After an evidentiary hearing the District Court agreed
with Goldstein that Fink had not been truthful and that if
the prosecution had told Goldstein’s lawyer that Fink had
received prior rewards in return for favorable testimony it
might have made a difference. The court ordered the
State either to grant Goldstein a new trial or to release
him. The Court of Appeals affirmed the District Court’s
determination. And the State decided that, rather than
retry Goldstein (who had already served 24 years of his
sentence), it would release him. App. 54–55, 59–60.
   Upon his release Goldstein filed this §1983 action
against petitioners, the former Los Angeles County dis
trict attorney and chief deputy district attorney. Gold
stein’s complaint (which for present purposes we take as
accurate) asserts in relevant part that the prosecution’s
failure to communicate to his attorney the facts about
Fink’s earlier testimony-related rewards violated the
prosecution’s constitutional duty to “insure communication
of all relevant information on each case [including agree
ments made with informants] to every lawyer who deals
with it.” Giglio, supra, at 154. Moreover, it alleges that
this failure resulted from the failure of petitioners (the
office’s chief supervisory attorneys) adequately to train
and to supervise the prosecutors who worked for them as
well as their failure to establish an information system
about informants. And it asks for damages based upon
                 Cite as: 555 U. S. ____ (2009)            3

                     Opinion of the Court

these training, supervision, and information-system re
lated failings.
  Petitioners, claiming absolute immunity from such a
§1983 action, asked the District Court to dismiss the
complaint. See Imbler, supra. The District Court denied
the motion to dismiss on the ground that the conduct
asserted amounted to “administrative,” not “prosecuto
rial,” conduct; hence it fell outside the scope of the prose
cutor’s absolute immunity to §1983 claims. The Ninth
Circuit, considering petitioners’ claim on an interlocutory
appeal, affirmed the District Court’s “no immunity” de
termination. We now review the Ninth Circuit’s decision,
and we reverse its determination.
                             II
  A half-century ago Chief Judge Learned Hand explained
that a prosecutor’s absolute immunity reflects “a balance”
of “evils.” Gregoire v. Biddle, 177 F. 2d 579, 581 (CA2
1949). “[I]t has been thought in the end better,” he said,
“to leave unredressed the wrongs done by dishonest offi
cers than to subject those who try to do their duty to the
constant dread of retaliation.” Ibid. In Imbler, supra, this
Court considered prosecutorial actions that are “inti
mately associated with the judicial phase of the criminal
process.” Id., at 430. And, referring to Chief Judge
Hand’s views, it held that prosecutors are absolutely
immune from liability in §1983 lawsuits brought under
such circumstances. Id., at 428.
  The §1983 action at issue was that of a prisoner freed on
a writ of habeas corpus who subsequently sought damages
from his former prosecutor. His action, like the action now
before us, tracked the claims that a federal court had
found valid when granting his habeas corpus petition. In
particular, the prisoner claimed that the trial prosecutor
had permitted a fingerprint expert to give false testimony,
that the prosecutor was responsible for the expert’s having
4                VAN DE KAMP v. GOLDSTEIN

                      Opinion of the Court

suppressed important evidence, and that the prosecutor
had introduced a misleading artist’s sketch into evidence.
Id., at 416.
   In concluding that the prosecutor was absolutely im
mune, the Court pointed out that legislators have long
“enjoyed absolute immunity for their official actions,” id.,
at 417; that the common law granted immunity to “judges
and . . . jurors acting within the scope of their duties,” id.,
at 423, and that the law had also granted prosecutors
absolute immunity from common-law tort actions, say,
those underlying a “decision to initiate a prosecution,” id.,
at 421. The Court then held that the “same considerations
of public policy that underlie” a prosecutor’s common-law
immunity “countenance absolute immunity under §1983.”
Id., at 424. Those considerations, the Court said, arise out
of the general common-law “concern that harassment by
unfounded litigation” could both “cause a deflection of the
prosecutor’s energies from his public duties” and also lead
the prosecutor to “shade his decisions instead of exercising
the independence of judgment required by his public
trust.” Id., at 423.
   Where §1983 actions are at issue, the Court said, both
sets of concerns are present and serious. The “public trust
of the prosecutor’s office would suffer” were the prosecutor
to have in mind his “own potential” damages “liability”
when making prosecutorial decisions—as he might well
were he subject to §1983 liability. Id., at 424. This is no
small concern, given the frequency with which criminal
defendants bring such suits, id., at 425 (“[A] defendant
often will transform his resentment at being prosecuted
into the ascription of improper and malicious actions to
the State’s advocate”), and the “substantial danger of
liability even to the honest prosecutor” that such suits
pose when they survive pretrial dismissal, ibid.; see also
ibid. (complex, close, fair-trial questions “often would
require a virtual retrial of the criminal offense in a new
                 Cite as: 555 U. S. ____ (2009)            5

                     Opinion of the Court

forum, and the resolution of some technical issues by the
lay jury”). A “prosecutor,” the Court noted, “inevitably
makes many decisions that could engender colorable
claims of constitutional deprivation. Defending these
decisions, often years after they were made, could impose
unique and intolerable burdens upon a prosecutor respon
sible annually for hundreds of indictments and trials.” Id.,
at 425–426. The Court thus rejected the idea of applying
the less-than-absolute “qualified immunity” that the law
accords to other “executive or administrative officials,”
noting that the “honest prosecutor would face greater
difficulty” than would those officials “in meeting the stan
dards of qualified immunity.” Id., at 425. Accordingly, the
immunity that the law grants prosecutors is “absolute.”
Id., at 424.
  The Court made clear that absolute immunity may not
apply when a prosecutor is not acting as “an officer of the
court,” but is instead engaged in other tasks, say, investi
gative or administrative tasks. Id., at 431, n. 33. To
decide whether absolute immunity attaches to a particular
kind of prosecutorial activity, one must take account of the
“functional” considerations discussed above. See Burns v.
Reed, 500 U. S. 478, 486 (1991) (collecting cases applying
“functional approach” to immunity); Kalina v. Fletcher,
522 U. S. 118, 127, 130 (1997). In Imbler, the Court con
cluded that the “reasons for absolute immunity appl[ied]
with full force” to the conduct at issue because it was
“intimately associated with the judicial phase of the
criminal process.” 424 U. S., at 430. The fact that one
constitutional duty at issue was a positive duty (the duty
to supply “information relevant to the defense”) rather
than a negative duty (the duty not to “use . . . perjured
testimony”) made no difference. After all, a plaintiff can
often transform a positive into a negative duty simply by
reframing the pleadings; in either case, a constitutional
violation is at issue. Id., at 431, n. 34.
6                VAN DE KAMP v. GOLDSTEIN

                     Opinion of the Court

   Finally, the Court specifically reserved the question
whether or when “similar reasons require immunity for
those aspects of the prosecutor’s responsibility that cast
him in the role of an administrator . . . rather than that of
advocate.” Id., at 430–431. It said that “[d]rawing a
proper line between these functions may present difficult
questions, but this case does not require us to anticipate
them.” Id., at 431, n. 33.
   In the years since Imbler, we have held that absolute
immunity applies when a prosecutor prepares to initiate a
judicial proceeding, Burns, supra, at 492, or appears in
court to present evidence in support of a search warrant
application, Kalina, supra, at 126. We have held that
absolute immunity does not apply when a prosecutor gives
advice to police during a criminal investigation, see Burns,
supra, at 496, when the prosecutor makes statements to
the press, Buckley v. Fitzsimmons, 509 U. S. 259, 277
(1993), or when a prosecutor acts as a complaining witness
in support of a warrant application, Kalina, supra, at
132 (SCALIA, J., concurring). This case, unlike these
earlier cases, requires us to consider how immunity ap
plies where a prosecutor is engaged in certain administra
tive activities.
                             III
  Goldstein claims that the district attorney and his chief
assistant violated their constitutional obligation to provide
his attorney with impeachment-related information, see
Giglio, 405 U. S. 150, because, as the Court of Appeals
wrote, they failed “to adequately train and supervise
deputy district attorneys on that subject,” 481 F. 3d, at
1176, and because, as Goldstein’s complaint adds, they
“failed to create any system for the Deputy District Attor
neys handling criminal cases to access information per
taining to the benefits provided to jailhouse informants
and other impeachment information.” App. 45. We agree
                 Cite as: 555 U. S. ____ (2009)           7

                     Opinion of the Court

with Goldstein that, in making these claims, he attacks
the office’s administrative procedures. We are also willing
to assume with Goldstein, but purely for argument’s sake,
that Giglio imposes certain obligations as to training,
supervision, or information-system management.
   Even so, we conclude that prosecutors involved in such
supervision or training or information-system manage
ment enjoy absolute immunity from the kind of legal
claims at issue here. Those claims focus upon a certain
kind of administrative obligation—a kind that itself is
directly connected with the conduct of a trial. Here, unlike
with other claims related to administrative decisions, an
individual prosecutor’s error in the plaintiff’s specific
criminal trial constitutes an essential element of the
plaintiff’s claim. The administrative obligations at issue
here are thus unlike administrative duties concerning, for
example, workplace hiring, payroll administration, the
maintenance of physical facilities, and the like. Moreover,
the types of activities on which Goldstein’s claims focus
necessarily require legal knowledge and the exercise of
related discretion, e.g., in determining what information
should be included in the training or the supervision or
the information-system management. And in that sense
also Goldstein’s claims are unlike claims of, say, unlawful
discrimination in hiring employees. Given these features
of the case before us, we believe absolute immunity must
follow.
                             A
  We reach this conclusion by initially considering a hypo
thetical case that involves supervisory or other office
prosecutors but does not involve administration. Suppose
that Goldstein had brought such a case, seeking damages
not only from the trial prosecutor but also from a supervi
sory prosecutor or from the trial prosecutor’s colleagues—
all on the ground that they should have found and turned
8                 VAN DE KAMP v. GOLDSTEIN

                       Opinion of the Court

over the impeachment material about Fink. Imbler makes
clear that all these prosecutors would enjoy absolute
immunity from such a suit. The prosecutors’ behavior,
taken individually or separately, would involve “[p]repara
tion . . . for . . . trial,” 424 U. S., at 431, n. 33, and would be
“intimately associated with the judicial phase of the
criminal process” because it concerned the evidence pre
sented at trial. Id., at 430. And all of the considerations
that this Court found to militate in favor of absolute im
munity in Imbler would militate in favor of immunity in
such a case.
   The only difference we can find between Imbler and our
hypothetical case lies in the fact that, in our hypothetical
case, a prosecutorial supervisor or colleague might himself
be liable for damages instead of the trial prosecutor. But
we cannot find that difference (in the pattern of liability
among prosecutors within a single office) to be critical.
Decisions about indictment or trial prosecution will often
involve more than one prosecutor within an office. We do
not see how such differences in the pattern of liability
among a group of prosecutors in a single office could alle
viate Imbler’s basic fear, namely, that the threat of dam
ages liability would affect the way in which prosecutors
carried out their basic court-related tasks. Moreover, this
Court has pointed out that “it is the interest in protecting
the proper functioning of the office, rather than the inter
est in protecting its occupant, that is of primary impor
tance.” Kalina, 522 U. S., at 125. Thus, we must assume
that the prosecutors in our hypothetical suit would enjoy
absolute immunity.
                             B
  Once we determine that supervisory prosecutors are
immune in a suit directly attacking their actions related to
an individual trial, we must find they are similarly im
mune in the case before us. We agree with the Court of
                  Cite as: 555 U. S. ____ (2009)             9

                      Opinion of the Court

Appeals that the office’s general methods of supervision
and training are at issue here, but we do not agree that
that difference is critical for present purposes. That dif
ference does not preclude an intimate connection between
prosecutorial activity and the trial process. The manage
ment tasks at issue, insofar as they are relevant, concern
how and when to make impeachment information avail
able at a trial. They are thereby directly connected with
the prosecutor’s basic trial advocacy duties. And, in terms
of Imbler’s functional concerns, a suit charging that a
supervisor made a mistake directly related to a particular
trial, on the one hand, and a suit charging that a supervi
sor trained and supervised inadequately, on the other,
would seem very much alike.
   That is true, in part, for the practical reason that it will
often prove difficult to draw a line between general office
supervision or office training (say, related to Giglio) and
specific supervision or training related to a particular
case. To permit claims based upon the former is almost
inevitably to permit the bringing of claims that include the
latter. It is also true because one cannot easily distin
guish, for immunity purposes, between claims based upon
training or supervisory failures related to Giglio and
similar claims related to other constitutional matters
(obligations under Brady v. Maryland, 373 U. S. 83 (1963),
for example). And that being so, every consideration that
Imbler mentions militates in favor of immunity.
   As we have said, the type of “faulty training” claim at
issue here rests in necessary part upon a consequent error
by an individual prosecutor in the midst of trial, namely,
the plaintiff’s trial. If, as Imbler says, the threat of dam
ages liability for such an error could lead a trial prosecutor
to take account of that risk when making trial-related
decisions, so, too, could the threat of more widespread
liability throughout the office (ultimately traceable to that
trial error) lead both that prosecutor and other office
10              VAN DE KAMP v. GOLDSTEIN

                     Opinion of the Court

prosecutors as well to take account of such a risk. Indeed,
members of a large prosecutorial office, when making
prosecutorial decisions, could have in mind the “conse
quences in terms of” damages liability whether they are
making general decisions about supervising or training or
whether they are making individual trial-related deci
sions. Imbler, 424 U. S., at 424.
   Moreover, because better training or supervision might
prevent most, if not all, prosecutorial errors at trial, per
mission to bring such a suit here would grant permission
to criminal defendants to bring claims in other similar
instances, in effect claiming damages for (trial-related)
training or supervisory failings. Cf. Imbler, supra. Fur
ther, given the complexity of the constitutional issues,
inadequate training and supervision suits could, as in
Imbler, “pose substantial danger of liability even to the
honest prosecutor.” Id., at 425. Finally, as Imbler pointed
out, defending prosecutorial decisions, often years after
they were made, could impose “unique and intolerable
burdens upon a prosecutor responsible annually for hun
dreds of indictments and trials.” Id., at 425–426.
   At the same time, to permit this suit to go forward
would create practical anomalies. A trial prosecutor
would remain immune, even for intentionally failing to
turn over, say Giglio material; but her supervisor might be
liable for negligent training or supervision. Small prosecu
tion offices where supervisors can personally participate in
all of the cases would likewise remain immune from prose
cution; but large offices, making use of more general office
wide supervision and training, would not. Most impor
tant, the ease with which a plaintiff could restyle a com
plaint charging a trial failure so that it becomes a com
plaint charging a failure of training or supervision would
eviscerate Imbler.
   We conclude that the very reasons that led this Court in
Imbler to find absolute immunity require a similar finding
                 Cite as: 555 U. S. ____ (2009)           11

                     Opinion of the Court

in this case. We recognize, as Chief Judge Hand pointed
out, that sometimes such immunity deprives a plaintiff of
compensation that he undoubtedly merits; but the im
pediments to the fair, efficient functioning of a prosecuto
rial office that liability could create lead us to find that
Imbler must apply here.
                              C
   We treat separately Goldstein’s claim that the Los
Angeles County District Attorney’s Office should have
established a system that would have permitted prosecu
tors “handling criminal cases to access information per
taining to the benefits provided to jailhouse informants
and other impeachment information.” App. 45. We do so
because Goldstein argues that the creation of an informa
tion management system is a more purely administrative
task, less closely related to the “judicial phase of the
criminal process,” Imbler, supra, at 430, than are supervi
sory or training tasks. He adds that technically qualified
individuals other than prosecutors could create such a
system and that they could do so prior to the initiation of
criminal proceedings.
   In our view, however, these differences do not require a
different outcome. The critical element of any information
system is the information it contains. Deciding what to
include and what not to include in an information system
is little different from making similar decisions in respect
to training. Again, determining the criteria for inclusion
or exclusion requires knowledge of the law.
   Moreover, the absence of an information system is rele
vant here if, and only if, a proper system would have
included information about the informant Fink. Thus,
were this claim allowed, a court would have to review the
office’s legal judgments, not simply about whether to have
an information system but also about what kind of system
is appropriate, and whether an appropriate system would
12               VAN DE KAMP v. GOLDSTEIN

                     Opinion of the Court

have included Giglio-related information about one par
ticular kind of trial informant. Such decisions—whether
made prior to or during a particular trial—are “intimately
associated with the judicial phase of the criminal process.”
Imbler, supra, at 430; see Burns, 500 U. S., at 486. And,
for the reasons set out above, all Imbler’s functional con
siderations (and the anomalies we mentioned earlier,
supra, at 10) apply here as well.
   We recognize that sometimes it would be easy for a
court to determine that an office’s decision about an in
formation system was inadequate. Suppose, for example,
the office had no system at all. But the same could be said
of a prosecutor’s trial error. Immunity does not exist to
help prosecutors in the easy case; it exists because the
easy cases bring difficult cases in their wake. And, as
Imbler pointed out, the likely presence of too many diffi
cult cases threatens, not prosecutors, but the public, for
the reason that it threatens to undermine the necessary
independence and integrity of the prosecutorial decision
making process. Such is true of the kinds of claims before
us, to all of which Imbler’s functional considerations apply.
Consequently, where a §1983 plaintiff claims that a prose
cutor’s management of a trial-related information system
is responsible for a constitutional error at his or her par
ticular trial, the prosecutor responsible for the system
enjoys absolute immunity just as would the prosecutor
who handled the particular trial itself.
                        *     *  *
  For these reasons we conclude that petitioners are
entitled to absolute immunity in respect to Goldstein’s
claims that their supervision, training, or information
system management was constitutionally inadequate.
Accordingly, the judgment of the Court of Appeals is re
versed, and the case is remanded for further proceedings
consistent with this opinion.
                                          It is so ordered.